IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

CHRISTINE CONNER, an individual,
                                                No. 78494-3-I
                      Appellant,
                                                DIVISION ONE
             V.
                                                UNPUBLISHED OPINION
JEREMY MEADOWS, D.C.,

                      Respondent.               FILED: August 5, 2019


      LEACH, J.   —   Christine Conner appeals the summary judgment dismissal of

her negligence claim against her chiropractor, Dr. Jeremy Meadows. Because

Conner did not produce expert testimony establishing that Dr. Meadows

breached the standard of care, the trial court properly granted summary

judgment. We affirm.

                                      FACTS

      Conner regularly visited Dr. Meadows’s chiropractic clinic for treatment of

shoulder pain.    At each visit, Dr. Meadows performed a procedure called a

‘supine thoracic adjustment,” in which he adjusted Conner’s shoulder while she

was lying on her back.      According to Conner, she typically did not feel any

discomfort during this procedure.      But when Dr. Meadows performed the

adjustment on January 3, 2013, Conner heard a popping sound and immediately
No. 78494-3-1/2


felt pain.        She attributed this to the fact that her body was not in the correct

position when Dr. Meadows performed the adjustment.              Conner continued to

experience restricted range of motion and pain when lifting heavy objects.

              Conner sued Dr. Meadows, alleging that Dr. Meadows negligently injured

her shoulder during the adjustment.1         The parties stipulated to arbitration and

submitted prehearing statements of proof. Conner did not identify an expert to

testify about the appropriate standard of care for a chiropractor. Instead, Conner

stated that “[p]resumably, Dr. Meadows himself will establish [what] the

applicable standard of care is to perform the maneuver he performed without

iniury to the plaintiffs shoulder.”

          At Dr. Meadows’s request, the arbitrator continued the arbitration hearing,

and Dr. Meadows moved for summary judgment. He argued that Conner did not

have any expert testimony that he breached the standard of care or that his

failure to comply with the standard of care caused her injuries. The trial court

granted Dr. Meadows’s motion. Conner appeals.

                                        ANALYSIS

          We review an order granting summary judgment de novo, considering all

facts and reasonable inferences in the light most favorable to the nonmoving

party.2        Although the evidence is viewed in the light most favorable to the



         Conner also alleged that Dr. Meadows failed to obtain her informed
          1

consent for the procedure. Conner does not challenge the summary judgment
dismissal of this claim.
      2 Lybbert v. Grant County, 141 Wash. 2d 29, 34, 1 P.3d 1124 (2000).



                                                -2-
No. 78494-3-1/3


nonmoving party, if that party is the plaintiff and she fails to make a factual

showing sufficient to establish an essential element of her claim, summary

judgment is warranted.3 Once the moving party shows there are no genuine

issues of material fact, the nonmoving party must present evidence to rebut the

moving party’s contentions.4 Mere allegations or conclusory statements of fact

unsupported by evidence are not sufficient to establish a genuine issue of fact.5

       Chapter 7.70 ROW governs actions for medical malpractice. The plaintiff

has the burden to prove by a preponderance of the evidence the following

elements: (I) that the health care provider failed to exercise the standard of care

expected of a reasonably prudent health care provider and (2) that such failure

was a proximate cause of the plaintiff’s injury.6

       Generally, the plaintiff must establish negligence through the testimony of

experts who practice or have expertise in the relevant specialty.7 These experts

must establish that the alleged injury-producing event “probably” or “more likely

than not” caused the harm based on a reasonable degree of medical certainty.8

An exception exists when the negligence is self-evident and describable without


       3Younqv. Key Pharm., Inc., 112 Wash. 2d 216, 225, 770 P.2d 182 (1989).
       ~ Elcon Constr., Inc. v. E. Wash. Univ., 174 Wash. 2d 157, 169, 273 P.3d 965
(2012).
       ~ CR 56(e); Baldwin v. Sisters of Providence in Wash., Inc., 112 Wash. 2d
127, 132, 769 P.2d 298 (1989).
       6 RCW 7.70.030; ROW 7.70.040.
       ~ Harris v. Groth, 99 Wash. 2d 438, 449, 663 P.2d 113 (1983); McKee v. Am.
Home Prods. Corp., 113 Wash. 2d 701, 706-07, 782 P.2d 1045 (1989).
       8 Rounds v. Nellcor Puritan Bennett, Inc., 147 Wash. App. 155, 163, 194
P.3d 274 (2008) (quoting Merriman v. Toothaker, 9 Wash. App. 810, 814, 515 P.2d
509 (1973)).

                                             -3-
No. 78494-3-1/4


medical training.   “Where the determination of negligence does not require

technical medical expertise, such as the negligence of amputating the wrong limb

or poking a patient in the eye while stitching a wound on the face, the cases also

do not require testimony by a physician.’9

       Conner argues that the trial court erred in granting summary judgment

because Dr. Meadows’s own deposition testimony provided expert testimony

about the standard of care and the proximate cause of her injury. The record

does not support Conner’s claim.

       In response to the summary judgment motion, Conner submitted Dr.

Meadows’s deposition testimony. Dr. Meadows explained that a supine thoracic

adjustment is a “standard chiropractic maneuver” that he had performed many

times on Conner. Dr. Meadows testified that on January 3, Conner said, Ow,

that hurt my shoulder.” He examined her shoulder and noted, “[Tjhere was some

tightness, muscle spasm in the shoulder, which simply seemed like an

exacerbation of an injury that she came to me with in the right shoulder. So sort

of like a mild pulled muscle from a muscle that had been injured before.”

According to Dr. Meadows, Conner had occasionally complained of similar pain

when he had performed the same adjustment. In response to Conner’s complaint

of pain, Dr. Meadows used a percussor—a vibrating device that reduces muscle

spasm—on Conner’s shoulder.        Dr. Meadows asked Conner if she felt better,

and she said that she did.


      9Younci, 112 Wash. 2d at 228.

                                             -4-
No. 78494-3-1/5


       Dr. Meadows testified that the supine thoracic adjustment does not “carry

with it any recognized risk of shoulder injury.” He also denied that the adjustment

could have caused Conner’s injury.

             Q:     If in fact she did suffer some sort of shoulder injury
      during the supine thoracic maneuver, would that in your opinion be
      a breach of the standard of care for reasonably prudent chiropractic
      care?



              Q:    My question is whether if a supine thoracic maneuver
      of the type that you were performing in fact occasioned some injury
      to the shoulder, would you consider that to be a failure of technique
      or reasonable prudence?

             A:     I don’t think it would be a failure of technique.

             Q:     Explain that answer for me, please.

            A:     I’ve been doing this   for 17 years. I adjust thousands
      of people a year. I’ve never        had somebody with an injured
      shoulder, even people who have      had rotator cuff surgery and who
      are up for rotator cuff surgery      be injured by that type of an
      adjustment.



             Q:    Fully understanding you do not believe that your
      maneuver occasioned any injury to her shoulder, if we were to
      assume that a chiropractor did in fact somehow injure the shoulder
      during the supine thoracic maneuver, would that be a failure of
      reasonably prudent chiropractic care?

             A:     No.

             Q:     Help me understand that, please.

             A:    If there is weakened tissue, then I think that’s a failure
      of the biomechanics.




                                            -5-
No. 78494-3-1/6


       Dr. Meadows also provided the declaration of Dr. Murray Smith, a

chiropractor licensed in Washington.      Dr. Smith reviewed Conner’s medical

records and stated, “to a reasonable degree of medical certainty,” that Dr.

Meadows complied with the appropriate standard of care. Dr. Smith also stated

that because “[njearly every patient seeks chiropractic treatment to treat pain,”

adjustments can result in acute pain but that this pain “does not indicate that the

practitioner was negligent.”

       Here, Conner identifies no genuine issue of material fact about the

standard of care.    Dr. Smith stated that Dr. Meadows met the appropriate

standard of care for a supine thoracic adjustment.1° And Dr. Meadows denied

that the adjustment could have caused Conner’s injuries.          Though Conner

believed she was in the wrong position, expert medical testimony is required to

establish the appropriate body position for a chiropractic adjustment. Conner’s

unsupported speculation is insufficient to establish a genuine issue of material

fact. Accordingly, the trial court did not err in granting summary judgment to Dr.

Meadows.

      Relying on Dr. Meadows’s testimony that there is no risk of injury from a

supine thoracic adjustment, Conner argues that the injury must necessarily have

resulted from Dr. Meadows’s negligence. She contends that expert testimony

      10 Conner also offered the deposition testimony of Dr. Thomas Degan, an
orthopedic surgeon who subsequently treated her for unrelated injuries. But Dr.
Degan testified he had no chiropractic training and no experience in performing
chiropractic adjustments. He acknowledged he was unable to testify as to the
proper amount of force used in a thoracic adjustment and could not offer any
opinion as to the standard of care.

                                           -6-
No. 78494-3-1/7


was not necessary because the doctrine of res ipsa loquitur established a prima

facie claim for negligence. This argument also fails.

       A plaintiff may establish negligence by res ipsa loquitur if the evidence

shows that (1) the injury is of a kind which ordinarily does not happen in the

absence of someone’s negligence, (2) the injury was caused by something within

the exclusive control of the defendant, and (3) the injury is not due to any

voluntary action or contribution on the part of the plaintiff.11 The first element

may be satisfied in one of three ways:

      When the act causing the injury is so palpably negligent that it may
      be inferred as a matter of law, i.e., leaving foreign objects, sponges,
      scissors, etc., in the body, or amputation of a wrong member; (2)
      when the general experience and observation of mankind teaches
      that the result would not be expected without negligence; and (3)
      when proof by experts in an esoteric field creates an inference that
      negligence caused the injuries.112]
If any of these three elements is missing, a presumption of negligence is not

warranted.   Res ipsa loquitur is ordinarily sparingly applied, ‘“in peculiar and

exceptional cases, and only where the facts and the demands of justice make its

application essentiaL”13 Whether the doctrine of res ipsa loquitur applies to a

particular case is a question of law that we review de novo.14



        ~ Reyes v. Yakima Health Dist., 191 Wash. 2d 79, 89-90, 419 P.3d 819
(2018) (quoting Pacheco v. Ames, 149 Wash. 2d 431, 436, 69 P.3d 324 (2003)).
        12 Homer v. N. Pac. Beneficial Ass’n Hosps., Inc., 62 Wash. 2d 351, 360, 382
P.2d 518 (1963).
        13 Ripley v. Lanzer, 152 Wash. App. 296, 308, 215 P.3d 1020 (2009)
(internal quotation marks omitted) (quoting Tinder v. Nordstrom, Inc., 84 Wn.
App. 787, 792, 929 P.2d 1209 (1997).
        14Pacheco 149 Wash. 2d at 436.

                                           -7-
No. 78494-3-1/8


       Here, Conner fails to establish that her shoulder pain could only have

resulted from Dr. Meadows’s negligence. A chiropractic procedure followed by

shoulder pain is not so palpably negligent that it may be inferred as a matter of

law. Nor could a layperson’s general experience and observation show that it is

negligent.   Only expert testimony could have established that Dr. Meadows

performed the adjustment in the wrong position or in an otherwise negligent

manner. Conner presented no such testimony. The doctrine of res ipsa loquitur

did not relieve Conner of her burden to present expert testimony.

      Affirmed.




WE CONCUR:




                                           -8-